

Exhibit 10.1


Terms and Conditions of Fixed Allowance (UK), as amended


1.1
With effect from 1 January 2016 or, if later, the date your employment with the
Company or assignment to or employment in the UK commenced, you are eligible to
receive a fixed allowance (the Allowance) subject to the payment terms set out
below. The annual amount and denominated currency of the Allowance has been
communicated to you separately. The Allowance replaces any other similar fixed
allowance(s) that you are currently eligible to receive.

1.2
The Allowance will be payable in cash and in your local currency converted, if
necessary, at an exchange rate determined by the Company. The Allowance will be
subject to all applicable statutory deductions, including income tax and social
security contributions (and, if you are on an expatriate assignment, any
applicable hypothetical tax deductions).

1.3
Up until and excluding the date the Company elects to transition to monthly
payment of the Allowance (the Transition Date) (such date to be notified to you
in writing by the Company), the Allowance will be payable in two (2) equal
instalments (each a Bi-Annual Instalment) in the next available payroll after
the end of the second quarter (in respect of the period from 1 January to 30
June) and fourth quarter (in respect of the period from 1 July to 31 December)
of the Company’s financial year (each a Bi-Annual Payment Period).

1.4
From and including the Transition Date, the Allowance will be payable in twelve
(12) equal instalments (each a Monthly Instalment), with one Monthly Instalment
payable in respect of each calendar month (each a Monthly Payment Period) in the
next available payroll after the end of the relevant calendar month. For the
purposes of these terms and conditions: (a) each of a Bi-Annual Instalment and a
Monthly Instalment are an Instalment; and (b) each of a Bi-Annual Payment Period
and a Monthly Payment Period are a Payment Period. Subject to 1.5 and 1.6 below,
in the event that the Transition Date falls part way through a Bi-Annual Payment
Period the Company will pay you such additional Monthly Instalments required to
ensure that you are compensated for any period in which you are eligible to
receive the Allowance between the start of that Bi-Annual Payment Period and the
Transition Date.

1.5
In order to be eligible for and to receive a full Instalment of the Allowance
you must be in employment on the last day of the applicable Payment Period (the
Relevant Date). If, on or before the Relevant Date for that Instalment, your
employment has been terminated (with or without notice) by you or by the
Company, subject to 1.6 below, the Allowance will be pro-rated to reflect the
number of calendar days during the applicable Payment Period you were employed.

1.6
In the event that your role or organisational responsibility (i.e. job
description) materially changes, the Company has the express right to determine
that you are not eligible to receive payment of the part of the Instalment
relating to the period during which your role or organisational responsibility
has materially changed, subject to the Company’s regulatory obligations.

1.7
The Company reserves the right to review from time to time the terms of the
Allowance (including the quantum of the Allowance). In undertaking such a
review, the Company would not take account of your personal performance but may
take account of such other factors as it thinks fit including but not limited
to:

(a)
changes in the Company’s regulatory obligations;

(b)
any change in the size and/or scope of your role, responsibilities or experience
including but not limited to if you are designated as having senior management
functions for the purposes of the FCA’s and PRA’s Senior Managers Regime or
cease to be Identified Staff / Code Staff; and

(c)
you starting or ending an expatriate assignment.

For the avoidance of doubt, if you and the Company agree a permanent change to
the terms and conditions of your employment (and/or, if applicable, any
expatriate assignment), this may result in a change to the terms and conditions
of the Allowance (including the quantum of the Allowance).
1.8
The Allowance shall not be taken into account for any other purpose, including
sickness or severance pay, pension, life assurance cover, permanent health
insurance or personal accident cover (in each case whether discretionary or
otherwise) and any references to salary in any policy or other document shall
not include the Allowance.

1.9
For the avoidance of doubt, the Allowance is part of your fixed compensation and
paid in addition to your salary (or, if applicable, any Foreign Assignment Pay
which you may receive if you are on expatriate assignment). The Allowance is not
calculated, paid, referable to, nor will it be adjusted to reward your personal
performance.

1.10
In the event of any conflict between the terms of your employment contract
(and/or, if applicable, any assignment letter if you are on expatriate
assignment) and these terms and conditions, these terms and conditions shall
prevail.



181























